Per Curiam.

This was a suit by the appellees against the appellants.' The complaint contained two paragraphs, the first upon a promissory note, the second upon an account.
The defendants did not appear in the Court below, and there was a judgment as by default. The Court assessed the damages. This is assigned as error.
There was no error in this. The statute expressly gives the authority (2 F. S. p. 115, § 340); and even in the absence of a statute, the finding would be sustained, for the record shows it was upon the note alone.
The next error complained of is, that the summons which was served upon them in the case, commanded the defendants to appear on the second day of the then next term of *420the Court. This question has already been decided. Kaufman et al. v. Sampson et al., 9 Ind. R. 520.
J. Brownlee and H. Kelly, for the appellants.
A. Steele and H. D. Thompson, for the appellees.
The judgment is affirmed with 10 per cent, damages and costs.